Title: To John Adams from John Marston, 26 January 1820
From: Marston, John
To: Adams, John


				
					Dear Sir
					Boston 26 Jany 1820 Wednesday—
				
				I know it will afford you much pleasure to be informed that I was not wholly forgotten by my late friend Mr Eliot.On my arrival in town yesterday morning, Mr Guild communicated the pleasing intelligence that I was a legatee, for the Sum of five hundred dollars. The amount is small, but as an expression of his esteem & respect, I consider it of great value. In looking back on past intercourse with Mr E. I regret that I was not more conciliating to his prejudices, and that I So frequently combatted his anglia mania. On most Subjects we were in perfect unison, but on this we were as wide as the antipodes.Your heart will be delighted to hear that your friend Van der Kempt has a legacy of one thousand, and your friend Judge Dawes five hundred dollars. I feel grateful to the memory of my departed patron, for ranking me with such good men.—Most sincerely & respectfully / Your friend
				
					John Marston
				
				
					Be so kind, as to present my kind regards to the Judge & the ladies of  your family.—
				
			